Exhibit 10.10

Clifton Savings Bank

Performance Incentive Compensation Plan

 

1. Purpose.

The purpose of the Clifton Savings Bank Performance Incentive Compensation Plan
(the “Plan”) is to provide annual cash awards to key personnel (each, a
“Participant”) of Clifton Savings Bank (the “Bank”) and its affiliates that
recognizes and rewards the achievement of corporate and/or individual
performance goals.

 

2. Effective Date of Plan.

The Plan was effective upon adoption by the Board of Directors of the Bank on
July 2, 2014 and is in effect for the 2015 Plan Year. The “Plan Year” is the
Bank’s fiscal year and references to a specific “Plan Year” shall refer to the
year in which such fiscal year ends.

 

3. Plan Administration.

The Plan shall be administered by the Compensation Committee (“Committee”) of
the Board of Directors of the Bank. The Committee shall have the power and
authority, subject to the provisions of the Plan and applicable law, to
(a) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it deems necessary or advisable for the proper administration of
the Plan, (b) construe, interpret and administer the Plan and any instrument or
agreement relating to the Plan, and (c) make all other determinations and take
all other actions necessary or advisable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, each determination made and
each action taken by the Committee pursuant to the Plan or any instrument or
agreement relating to the Plan (a) shall be within the sole discretion of the
Committee, (b) may be made at any time, and (c) shall be final, binding and
conclusive for all purposes on all persons, including, but not limited to,
Participants in the Plan, their legal representatives and beneficiaries and
employees of the Bank and its affiliates.

 

4. Eligibility.

Employees of the Bank are eligible to participate in the Plan only upon
designation by the Committee.

 

5. Awards.

(a) Prior to or within 90 days after the commencement of each calendar year (the
“Plan Year”), the Committee shall designate the following in an award program
established for such Plan Year:

(i) The employees who will participate in the Plan for the Plan Year. The
Committee may, after the 90th day of the Plan Year, designate additional
employees, including but not limited to, newly hired employees, to participate
in the Plan for the Plan Year, provided, however, that: (A) any awards earned by
any such Participant for



--------------------------------------------------------------------------------

participation for such partial Plan Year will be pro-rated based on the number
of days during the Plan Year in which the Participant participated in the Plan,
and (B) the Performance Goals for such additional Participants will be
established prior to or before the expiration of 25% of the days remaining in
such partial Plan Year. Notwithstanding anything in this Plan to the contrary,
designation as a Participant for any Plan Year will not establish the
Participant’s eligibility to participate in any subsequent Plan Year.

(ii) The Performance Metrics, as defined herein, that will apply to the
determination of awards for the Plan Year.

(iii) The Performance Goals, as defined herein, to be met by the Bank for
Participants to earn awards for the Plan Year and a payout matrix or formula for
such Performance Metrics and Performance Goals.

(iv) The individual performance criteria, if any, applicable to a Participant
for the Plan Year.

(b) All awards under the Plan will be made in the form of a cash payment. Awards
will generally be determined by reference to (i) a Participant’s base salary as
of the last day of the Plan Year and (ii) a specified percentage (expressed as a
decimal or fixed by a formula which will determine such percentage) determined
by the Committee to apply to the Participant for the Plan Year based on the
payout matrix or formula for the Performance Metrics and Performance Goals
established for the Plan Year.

(c) Unless otherwise determined by the Committee, a Participant who terminates
employment, either voluntarily or involuntarily, before the payment date for
awards for the Plan Year is thereby ineligible for an award under the Plan. The
Committee, in its sole discretion, may authorize the full or partial payments of
awards to a Participant who terminates employment prior to the payment date by
reason of death, disability, or retirement or in such other circumstances as the
Committee may determine.

(d) Not later than 120 days after the commencement of the Plan Year, each
Participant for the Plan Year shall receive a written communication (“a notice
of participation”) from the Committee identifying (i) the applicable Performance
Metrics, Performance Goals and any individual performance goals for the Plan
Year, (ii) the award opportunity, and (iii) other applicable terms and
conditions.

(e) Notwithstanding anything in this Plan to the contrary, the Participants, the
Performance Metrics, Performance Goals and award opportunities for the 2015 Plan
Year shall be as set forth in Exhibit A to the Plan and the communication
described in Section 5(d) shall be provided to the Participants as soon as
practicable following the effective date of the Plan.



--------------------------------------------------------------------------------

6. Performance Metrics.

For each Plan Year, the Committee shall designate one or more of the corporate
financial criteria (the “Performance Metrics”) for use in determining an award
for a Participant for such Plan Year; provided, however, that the Committee
retains the discretion to determine whether an award will be paid under any one
or more of such Performance Metrics. The exercise of such discretion will be
accompanied by a written description of the business rationale supporting the
Committee’s decision, and the description shall be provided to affected
Participants.

 

7. Performance Goals.

For each Plan Year, the Committee shall establish one or more specific,
objective performance goals (the “Performance Goals”), the outcome of which are
substantially uncertain at the time so established, for each of the Performance
Metrics designated by the Committee for the Plan Year, against which actual Bank
performance is to be measured to determine the amount or level of awards.
Performance Goals established by the Committee may be described by means of a
matrix or formula, providing for goals resulting in the payment of awards under
the Plan.

 

8. Determination and Payment of Awards.

As soon as practicable after the end of the Plan Year, the Committee will
determine the amount of the award, if any, earned by each Participant, based on
the application of the criteria and goals specified pursuant to Sections 6 and 7
and any individual performance criteria established by the Committee; provided,
however, that the Committee may, in its sole discretion, reduce the amount which
would otherwise be payable to a Participant under the Plan based upon such
factors as the Committee deems relevant. The exercise of such discretion will be
accompanied by a written description of the business rationale supporting the
Committee’s decision, and the description shall be provided to affected
Participants. Cash payments will occur as soon as administratively practicable
after determination of the awards by the Committee and not later than 75 days
after the end of the Plan Year, unless payment of the cash portion of an award
has been deferred pursuant to Section 10(f) hereof. The Committee’s
determination must include a certification in writing that the Performance Goals
and any other material terms of the award were in fact satisfied; provided that
minutes of the Committee meeting (or any action by written consent) shall
satisfy the written certification requirement. Notwithstanding anything in the
Plan to the contrary, the Committee may, in its sole discretion, authorize the
payment of an award prior to the end of the Plan Year if the Committee
determines that the applicable Performance Metrics and any applicable individual
performance criteria have been, or are likely to be, satisfied.

 

9. Termination, Suspension or Modification of the Plan.

The Board of Directors may at any time, with or without notice, terminate,
suspend, or modify the Plan in whole or in part, provided that any awards earned
for a completed performance year but not yet paid will not be affected. The
Committee may also correct any defect, supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
desirable to carry the Plan into effect.



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) No award under this Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, either voluntary or involuntary,
including any such liability which is for alimony or other payments for the
support of a spouse or former spouse, or for any other relative of a Participant
prior to actually being received by the Participant or his/her designated
beneficiary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge encumber, charge, or otherwise dispose of any right to such award shall
be void.

(b) Neither the adoption of the Plan, the determination of eligibility to
participate in the Plan, nor the granting of an award under the Plan shall
confer upon any Participant any right to continue in the employ of the Bank or
any of its affiliates or to interfere in any way with the right of the Bank or
the affiliate to terminate such employment at any time.

(c) The Bank shall have the right to withhold the amount of any tax attributable
to amounts payable or benefits distributable under the Plan.

(d) The Plan and all determinations under the Plan shall be governed by and
construed in accordance with the laws of the State of New Jersey.

(e) Nothing in this Plan shall be construed as limiting the authority of the
Committee, the Board of Directors, the Bank or any affiliate of the Bank to
establish any other compensation plan, or as in any way limiting its or their
authority to pay bonuses or supplemental compensation to any persons employed by
the Bank or any affiliate of the Bank, whether or not such person is a
Participant in this Plan and regardless of how the amount of such compensation
or bonuses is determined.

(f) A Participant may elect to defer payment of his/her cash award under the
Plan if deferral of an award under the Plan is permitted pursuant to the terms
of a deferred compensation program of the Bank existing at the time the election
to defer is permitted to be made, and the Participant complies with the terms of
such program.

(g) It is intended that all cash awards made under the Plan shall constitute
short-term deferrals for purposes of the regulations issued under Internal
Revenue Code Section 409A and that all provisions of this Plan shall be
interpreted in all events in a manner consistent with such intent, to the extent
Section 409A could apply.

(h) Any payment under this Plan is subject to recovery (clawback) by any
governmental agency or by the Committee if it is based on materially inaccurate
statements of earnings, revenues or gains, or any performance criteria/metric or
other criteria or metric that is found by any governmental agency or the
Committee to be materially inaccurate or to have encouraged unnecessary and/or
excessive risk taking or to have resulted in overpayment of awards. Within the
past three years. The participant is responsible for repayment of awards, and
the Bank can recover amounts due through withholding from salary and future
incentive awards.



--------------------------------------------------------------------------------

Appendix A

2015 Performance Incentive Plan Participants

Paul Aguggia

Christine Piano

Stephen Hoogerhyde

Bart D’Ambra

Trisha Hrotko

Tracy Tripucka

Linda Fisher

Theodore Munley

Bernadette McDonald

Xika (Nancy) Na